Exhibit 10.1

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT, dated as of December 3, 2013 (this “Agreement”), among
CommScope, Inc. (“Borrower”), CommScope Holding Company, Inc. (“Holdings”), the
subsidiary guarantors listed on the signature pages hereto (the “Subsidiary
Guarantors,” and together with Holdings, the “Guarantors”), the Lenders, J.P.
Morgan Securities LLC, as sole arranger and sole book-runner (the “Arranger”)
and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the Guarantors listed on the signature pages thereto, the
several lenders from time to time party thereto (the “Original Lenders”), J.P.
Morgan Securities LLC, as Arranger and Sole Bookrunner, JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent originally entered into the
credit agreement on January 14, 2011, as amended and restated by the amendment
agreement dated as of March 7, 2012 and as further amended and restated by the
amendment agreement dated as of March 8, 2013 (the “Original Credit Agreement”),
pursuant to which the Original Lenders made certain loans and other extensions
of credit to Borrower;

WHEREAS, the Obligations (as defined in the Original Credit Agreement,
hereinafter the “Original Obligations”) of Borrower and the other Loan Parties
under the Original Credit Agreement and the other Loan Documents (as defined in
the Original Credit Agreement, hereinafter the “Loan Documents”) are secured by
certain collateral (hereinafter the “Original Collateral”) and are guaranteed or
otherwise benefited by the Loan Documents;

WHEREAS, the parties hereto wish to amend and restate the Original Credit
Agreement in its entirety to effect the amendments described therein and to
create the Tranche 3 Term Loans and Tranche 4 Term Loans (each, as defined
below) having identical terms with, having the same rights and obligations under
the Loan Documents as and in the same aggregate principal amount as, the Tranche
2 Term Loans (as defined in the Original Credit Agreement) outstanding
immediately prior to the date hereof (the “Original Term Loans”) except as such
terms are amended in the Amended and Restated Credit Agreement (as defined
below);

WHEREAS, in connection with and immediately prior to entering into this
Agreement, the Borrower expects to voluntarily prepay (the “Prepayment”)
$100,000,000 of existing Original Term Loans (defined below);

WHEREAS, each Original Lender who so consents pursuant to the execution and
delivery of this Agreement shall be deemed, upon effectiveness of this
Agreement, to have converted all of its Original Term Loans into Tranche 3 Term
Loans and Tranche 4 Term Loans, allocated among the two tranches on a pro rata
basis (or such other basis as determined by the Arranger), in the same aggregate
principal amount as such Original Lender’s Original Term Loans (which Original
Term Loans shall thereafter be deemed terminated) after giving effect to the
Prepayment, and such Original Lender shall thereafter become a Tranche 3 Lender
and a Tranche 4 Lender under the Amended and Restated Credit Agreement;

WHEREAS, each Person who executes and delivers this Agreement as an Additional
Tranche 3 Lender and/or Additional Tranche 4 Lender will make Tranche 3 Term
Loans and/or Tranche 4 Term Loans, as applicable, under the Amended and Restated
Credit Agreement on the effective date of this Agreement to Borrower, the
proceeds of which will be used by Borrower to repay in full the outstanding
principal amount of Original Term Loans (after giving effect to the Prepayment)
of Non-Converting Original Lenders (as defined below);



--------------------------------------------------------------------------------

WHEREAS, Borrower shall pay to each Original Lender all accrued and unpaid
interest on its Original Term Loans to, but not including, the date of
effectiveness of this Agreement on such date of effectiveness;

WHEREAS, the parties hereto intend that (a) the Original Obligations that remain
unpaid and outstanding as of the Amendment and Restatement Date (as defined
below) shall continue to exist under the Amended and Restated Credit Agreement
on the terms set forth therein and (b) the Original Collateral and the Loan
Documents shall continue (in accordance with their terms) to secure, guarantee,
support and otherwise benefit, as applicable, the Original Obligations (other
than, for the avoidance of doubt, the Original Term Loans which are deemed
replaced by the Tranche 3 Term Loans and Tranche 4 Term Loans) as well as the
other Obligations of Borrower and the other Loan Parties under the Amended and
Restated Credit Agreement (including, without limitation, Obligations in respect
of the Tranche 3 Term Loans and Tranche 4 Term Loans) and the other Loan
Documents;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. (a) Certain Definitions. The following terms when used in this
Agreement shall have the following meanings (such meanings to be equally
applicable to the singular and plural form thereof):

“Additional Tranche 3 Lender” means a Person with an Additional Tranche 3 Term
Loan Commitment to make Tranche 3 Term Loans to Borrower on the Amendment and
Restatement Date. For the avoidance of doubt, an Additional Tranche 3 Lender may
be an Original Lender.

“Additional Tranche 3 Term Loan Commitment” means, with respect to an Additional
Tranche 3 Lender, the commitment of such Additional Tranche 3 Lender to make
Tranche 3 Term Loans on the Amendment and Restatement Date, in the amount set
forth on the signature page to this Agreement of such Additional Tranche 3
Lender or as otherwise indicated in writing to the Administrative Agent. The
aggregate amount of the Additional Tranche 3 Term Loan Commitments and
Additional Tranche 4 Term Loan Commitments shall equal the outstanding principal
amount of Original Term Loans of Non-Converting Original Lenders.

“Additional Tranche 4 Term Loan Commitment” means, with respect to an Additional
Tranche 4 Lender, the commitment of such Additional Tranche 4 Lender to make
Tranche 4 Term Loans on the Amendment and Restatement Date, in the amount set
forth on the signature page to this Agreement of such Additional Tranche 4
Lender or as otherwise indicated in writing to the Administrative Agent. The
aggregate amount of the Additional Tranche 4 Term Loan Commitments and
Additional Tranche 3 Term Loan Commitments shall equal the outstanding principal
amount of Original Term Loans of Non-Converting Original Lenders.

“Additional Tranche 4 Lender” means a Person with an Additional Tranche 4 Term
Loan Commitment to make Tranche 4 Term Loans to Borrower on the Amendment and
Restatement Date. For the avoidance of doubt, an Additional Tranche 4 Lender may
be an Original Lender.

“Administrative Agent” is defined in the preamble.

 

-2-



--------------------------------------------------------------------------------

“Agreement” is defined in the preamble.

“Amended and Restated Credit Agreement” is defined in Section 3 hereof.

“Amendment and Restatement Date” is defined in Section 4 hereof.

“Arranger” is defined in the preamble.

“Borrower” is defined in the preamble.

“Guarantors” is defined in the preamble.

“Holdings” is defined in the preamble.

“Lenders” is defined in the preamble.

“Loan Documents” is defined in the recitals hereto.

“Mortgage Amendment” is defined in Section 12 hereof.

“Non-Converting Original Lender” means (i) each Original Lender that has not
executed and delivered a counterpart of this Agreement on or prior to the
Amendment and Restatement Date and (ii) each Original Lender that has executed
and delivered a counterpart of this Agreement on or prior to the Amendment and
Restatement Date and marked the box titled “Post-Closing Settlement Option” in
its signature page hereto.

“Original Collateral” is defined in the recitals hereto.

“Original Credit Agreement” is defined in the recitals hereto.

“Original Lenders” is defined in the recitals hereto.

“Original Obligations” is defined in the recitals hereto.

“Original Term Loans” is defined in the recitals hereto.

“Subsidiary Guarantors” is defined in the preamble.

“Tranche 3 Lender” means, collectively, (i) each Original Lender that agrees to
convert Original Term Loans into Tranche 3 Term Loans in an amount based on a
pro rata allocation among the Tranche 3 Term Loans and Tranche 4 Term Loans (or
such other basis as determined by the Arranger) pursuant to the execution and
delivery of this Agreement on or prior to the Amendment and Restatement Date and
(ii) each Additional Tranche 3 Lender.

“Tranche 3 Term Loan” means a Loan made pursuant to Section 2.01(a) of the
Amended and Restated Credit Agreement on the Amendment and Restatement Date.

“Tranche 3 Term Loan Commitment” means, with respect to an Original Lender, the
agreement of such Original Lender to convert Original Term Loans into an equal
aggregate principal amount of Tranche 3 Term Loans, such amount based on a pro
rata allocation among the Tranche 3 Term Loans and Tranche 4 Term Loans (or such
other basis as determined by the Arranger), on the Amendment and Restatement
Date under the Amended and Restated Credit Agreement, as evidenced by such

 

-3-



--------------------------------------------------------------------------------

Original Lender executing and delivering this Agreement and marking the box
titled “Cash Settlement Option” on the signature page hereto. Such Original
Lender’s Tranche 3 Term Loan Commitments, together with its Tranche 4 Term Loan
Commitment, shall not exceed 100% of the aggregate principal amount of such
Original Lender’s existing Original Term Loans.

“Tranche 4 Lender” means, collectively, (i) each Original Lender that agrees to
convert Original Term Loans into Tranche 4 Term Loans in an amount based on a
pro rata allocation among the Tranche 4 Term Loans and Tranche 3 Term Loans (or
such other basis as determined by the Arranger) pursuant to the execution and
delivery of this Agreement on or prior to the Amendment and Restatement Date and
(ii) each Additional Tranche 4 Lender.

“Tranche 4 Term Loan” means a Loan made pursuant to Section 2.01(b) of the
Amended and Restated Credit Agreement on the Amendment and Restatement Date.

“Tranche 4 Term Loan Commitment” means, with respect to an Original Lender, the
agreement of such Original Lender to convert Original Term Loans into an equal
aggregate principal amount of Tranche 4 Term Loans, such amount based on a pro
rata allocation among the Tranche 3 Term Loans and Tranche 4 Term Loans (or such
other basis as determined by the Arranger), on the Amendment and Restatement
Date under the Amended and Restated Credit Agreement, as evidenced by such
Original Lender executing and delivering this Agreement and marking the box
titled “Cash Settlement Option” on the signature page hereto. Such Original
Lender’s Tranche 4 Term Loan Commitments, together with its Tranche 3 Term Loan
Commitment, shall not exceed 100% of the aggregate principal amount of such
Original Lender’s existing Original Term Loans.

(b) Other Definitions. Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in the Amended and Restated
Credit Agreement shall have such meanings when used in this Agreement.

SECTION 2. Conversion of Original Term Loans

(a) Subject to and upon the terms and conditions herein and of the Amended and
Restated Credit Agreement, each Original Lender with a Tranche 3 Term Loan
Commitment severally agrees to convert Original Term Loans in an aggregate
principal amount of such Original Lender’s Tranche 3 Term Loan Commitment into a
like outstanding principal amount of Tranche 3 Term Loans on the Amendment and
Restatement Date.

(b) Subject to and upon the terms and conditions herein and of the Amended and
Restated Credit Agreement, each Original Lender with a Tranche 4 Term Loan
Commitment severally agrees to convert Original Term Loans in an aggregate
principal amount of such Original Lender’s Tranche 4 Term Loan Commitment into a
like outstanding principal amount of Tranche 4 Term Loans on the Amendment and
Restatement Date.

(c) Subject to and upon the terms and conditions herein and of the Amended and
Restated Credit Agreement, each (i) Additional Tranche 3 Lender severally agrees
to make Tranche 3 Term Loans to Borrower on the Amendment and Restatement Date
in a principal amount not to exceed its Additional Tranche 3 Term Loan
Commitment and (ii) Additional Tranche 4 Lender severally agrees to make Tranche
4 Term Loans to Borrower on the Amendment and Restatement Date in a principal
amount not to exceed its Additional Tranche 4 Term Loan Commitment on the
Amendment and Restatement Date. Borrower shall prepay on the Amendment and
Restatement Date all Original Term Loans of Non-Converting Original Lenders with
the gross proceeds of such Tranche 3 Term Loans and Tranche 4 Term Loans.

 

-4-



--------------------------------------------------------------------------------

(d) Borrower shall pay all accrued and unpaid interest on the Original Term
Loans to the Original Lenders to, but not including, the date of repayment
thereof, such payment to be made on such date of repayment and, solely in the
case of Non-Converting Original Lenders, shall include any breakage loss or
expense under Section 3.05 of the Original Credit Agreement. The Amendment and
Restatement Date shall be deemed the first day of a new Interest Period under
the Amended and Restated Credit Agreement with respect to the Tranche 3 Term
Loans and Tranche 4 Term Loans made on the Amendment and Restatement Date.

(e) For avoidance of doubt, holders of the Tranche 3 Term Loans and Tranche 4
Term Loans shall be entitled to the same guarantees and security interests
pursuant to the Loan Documents from and after the Amendment and Restatement Date
as the benefits to which the holders of Original Term Loans had been entitled
immediately prior to the Amendment and Restatement Date.

(f) Borrower hereby consents to each Additional Tranche 3 Lender and Additional
Tranche 4 Lender signatory hereto that is not also an Original Lender becoming a
Lender under the Amended and Restated Credit Agreement.

(g) The Administrative Agent and the Lenders party hereto hereby waive the
prepayment notice requirements set forth in Section 2.05(a)(i) of the Original
Credit Agreement with respect to the prepayment of Original Term Loans on the
Amendment and Restatement Date.

SECTION 3. Amendment and Restatement of Original Credit Agreement

On the Amendment and Restatement Date, the Original Credit Agreement shall be,
and is hereby, amended and restated in its entirety as set forth in Annex I
hereto (as set forth in such Annex I, the “Amended and Restated Credit
Agreement”), and as so amended and restated is hereby ratified, approved and
confirmed in each and every respect by all parties hereto. The rights and
obligations of the parties to the Original Credit Agreement with respect to the
period prior to the Amendment and Restatement Date shall not be affected by such
amendment and restatement.

SECTION 4. Conditions Precedent to the Effectiveness of this Amendment

This Agreement shall become effective as of the date first written above (the
“Amendment and Restatement Date”), and the obligations of the Lenders under the
Amended and Restated Credit Agreement shall be subject to, satisfaction or
waiver of each of the conditions precedent set forth in this Section 4 hereof.

(a) Executed Counterparts. The Administrative Agent shall have received this
Agreement, duly executed by (A) each Original Lender, or in lieu of one or more
Original Lenders, one or more Additional Tranche 3 Lenders and Additional
Tranche 4 Lenders, and (B) each of the other parties hereto.

(b) Interest. Borrower shall have paid in cash, simultaneously with the making
of and/or conversion into Tranche 3 Term Loans and Tranche 4 Term Loans, to all
Original Lenders all accrued and unpaid interest on the Original Term Loans, in
each case, to, but not including, the Amendment and Restatement Date.

(c) Corporate and Other Proceedings. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of each Loan
Party authorizing (a) the execution, delivery and performance of this Agreement
and the Amended and Restated Credit Agreement (and any agreements relating
thereto) and (b) in the case of Borrower, the extensions of credit contemplated
hereunder and under the Amended and Restated Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

(d) No Default or Event of Default. After giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing, either on the
date hereof under the Original Credit Agreement or on the Amendment and
Restatement Date under the Amended and Restated Credit Agreement.

(e) Certificates. The Administrative Agent shall have received (i) such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party and any other legal matters relating to the Loan Parties or the
Loan Documents all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (ii) an officer’s certificate of
Borrower, dated the Amendment and Restatement Date, confirming compliance with
the conditions set forth in this Section 4.

(f) Opinions of Counsel. The Administrative Agent shall have received (i) a
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Latham & Watkins LLP, counsel to the Loan Parties and
(ii) a legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Robinson, Bradshaw & Hinson, P.A., local counsel in
North Carolina for the Loan Parties.

(g) Promissory Notes. Each Tranche 3 Lender and Tranche 4 Lender shall have
received, if requested reasonably in advance, one or more promissory notes
payable to the order of such Lender duly executed by Borrower in substantially
the form of Exhibit B-1 or B-2, as applicable, to the Amended and Restated
Credit Agreement evidencing its Tranche 3 Term Loans and Tranche 4 Term Loans.

(h) Representations and Warranties. On the Amendment and Restatement Date, the
representations and warranties made by Borrower in Section 5 hereof, as they
relate to the Loan Parties at such time (except to the extent such
representations and warranties refer to an earlier date), shall be true and
correct in all material respects.

(i) Amended and Restated Credit Agreement. All other conditions precedent set
forth in subsection 4.01 of the Amended and Restated Credit Agreement shall be
satisfied or waived.

(j) Fees. The Arranger shall have received the fees required to be paid on the
Amendment and Restatement Date, including those set forth in the Engagement
Letter, dated November 20, 2013, by and among the Borrower and the Arranger, and
all expenses (including the reasonable fees, disbursements and other charges of
Cahill Gordon & Reindel LLP, counsel for the Arranger) for which invoices have
been presented on or prior to the Amendment and Restatement Date.

(k) Term Loan Prepayment. The Administrative Agent shall have received
$100,000,000 from the Borrower for the purpose of prepaying Original Term Loans.

(l) Mortgage Property. The Borrower shall have provided Life of Loan flood
hazard determinations (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Loan Party)
with respect to each Mortgaged Property. If any portion of any Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall (i) maintain, or cause to be maintained, with a financially

 

-6-



--------------------------------------------------------------------------------

sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Collateral Agent.

SECTION 5. Representations and Warranties

(a) On and as of the Amendment and Restatement Date, after giving effect to this
Agreement, Borrower hereby represents and warrants to the Administrative Agent
and each Lender that this Agreement has been duly authorized, executed and
delivered by Borrower and each Guarantor and constitutes the legal, valid and
binding obligations of Borrower and each Guarantor enforceable against Borrower
and each Guarantor in accordance with its terms and the Amended and Restated
Credit Agreement and constitutes the legal, valid and binding obligation of
Borrower and each Guarantor enforceable against Borrower and each Guarantor in
accordance with its terms, except as the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(b) On the Amendment and Restatement Date, the Loan Parties, together with their
Restricted Subsidiaries on a consolidated basis, are Solvent.

SECTION 6. No Other Amendments; References to the Credit Agreement

Other than as specifically provided herein or in the Amended and Restated Credit
Agreement, this Agreement shall not operate as a waiver or amendment of any
right, power or privilege of the Lenders under (and as defined in) the Original
Credit Agreement or any other Loan Document (as such term is defined in the
Original Credit Agreement) or of any other term or condition of the Original
Credit Agreement or any other Loan Document (as such term is defined in the
Original Credit Agreement) nor shall the entering into of this Agreement
preclude the Lenders from refusing to enter into any further waivers or
amendments with respect to the Amended and Restated Credit Agreement. All
references to the Original Credit Agreement in any document, instrument,
agreement, or writing that is a Loan Document shall from and after the Amendment
and Restatement Date be deemed to refer to the Amended and Restated Credit
Agreement, and, as used in the Amended and Restated Credit Agreement, the terms
“Agreement,” “herein,” “hereafter,” “hereunder,” “hereto” and words of similar
import shall mean, from and after the Amendment and Restatement Date, the
Amended and Restated Credit Agreement.

SECTION 7. Headings

The various headings of this Agreement are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.

SECTION 8. Execution in Counterparts

This Agreement may be executed by one or more of the parties hereto on any
number of separate counterparts and all of said counterparts together shall be
deemed to constitute one and the same instrument. A counterpart hereof or a
signature page hereto delivered by facsimile or electronic transmission (such as
a .pdf file) shall be effective as delivery of a manually signed, original
counterpart hereof.

 

-7-



--------------------------------------------------------------------------------

SECTION 9. Cross-References

References in this Agreement to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Agreement.

SECTION 10. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 11. Loan Party Acknowledgments

(a) Each Loan Party hereby (i) expressly acknowledges the terms of the Amended
and Restated Credit Agreement, (ii) ratifies and affirms its obligations under
the Loan Documents (including guarantees and security agreements) executed by
the undersigned, (iii) acknowledges, renews and extends its continued liability
under all such Loan Documents and agrees such Loan Documents remain in full
force and effect and (iv) agrees that each Collateral Document secures all
Obligations of the Guarantors in accordance with the terms thereof.

(b) Each Loan Party hereby reaffirms, as of the Amendment and Restatement Date,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Agreement and the transactions
contemplated thereby, and (ii) its guarantee of payment of the Obligations
pursuant to the Guarantee and its grant of Liens on the Collateral to secure the
Obligations.

(c) Each Loan Party hereby certifies that, as of the date hereof (both before
and after giving effect to the occurrence of the Amendment and Restatement Date
and the effectiveness of the Amended and Restated Credit Agreement), the
representations and warranties made by it contained in the Loan Documents to
which it is a party are true and correct in all material respects with the same
effect as if made on the date hereof, except to the extent any such
representation or warranty refers or pertains solely to a date prior to the date
hereof (in which case such representation and warranty was true and correct in
all material respects as of such earlier date).

(d) Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.

(e) Each Loan Party hereby acknowledges and agrees that the acceptance by the
Administrative Agents, each Lender and each other Agent of this document shall
not be construed in any manner to establish any course of dealing on any Agent’s
or Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.

SECTION 12. Post-Closing Collateral Matters

The Collateral Agent shall have received, to the extent not delivered on the
Amendment and Restatement Date, within 60 days of the Amendment and Restatement
Date, unless waived or extended by the Collateral Agent in the sole discretion
of the Collateral Agent:

(i) With respect to each Mortgage encumbering Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
each Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Collateral Agent and otherwise approved by the
applicable local counsel for filing in the appropriate jurisdiction;

 

-8-



--------------------------------------------------------------------------------

(ii) A datedown endorsement to the existing mortgage title insurance policies
(each, a “Mortgage Policy,” collectively, the “Mortgage Policies”) relating to
the Mortgage encumbering the Mortgaged Property subject to such Mortgage
assuring the Collateral Agent that such Mortgage, as amended by such Mortgage
Amendment is a valid and enforceable first priority lien on such Mortgaged
Property in favor of the Collateral Agent for the benefit of the Secured Parties
free and clear of all defects, encumbrances and liens except for Permitted
Encumbrances (as defined in each Mortgage), and such Mortgage Policy shall
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent;

(iii) With respect to each Mortgage Amendment relating to Mortgaged Property
located in North Carolina, an opinion of local counsel to the Loan Parties,
which opinion shall be addressed to the Administrative Agent and Collateral
Agent and the Secured Parties, shall cover the enforceability of the respective
Mortgage as amended by such Mortgage Amendment, the due authorization, execution
and delivery of the Mortgage Amendment and such other matters incident to the
transactions contemplated herein as the Collateral Agent may reasonably request
and shall be in form and substance reasonably satisfactory to the Collateral
Agent;

(iv) With respect to each Mortgage Amendment other than the Mortgage Amendments
relating to the Mortgaged Property located in North Carolina, an opinion from
Latham and Watkins LLP, which opinion shall be addressed to the Administrative
Agent and Collateral Agent and the Secured Parties and shall cover the due
authorization, execution and delivery of the Mortgage Amendment, in form and
substance reasonably satisfactory to the Collateral Agent

(v) With respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including without limitation, a so-called “gap” indemnification) as shall be
required to induce the title company to issue the Mortgage Policies; and

(vi) Evidence acceptable to the Collateral Agent of payment by the Borrower of
all applicable title insurance premiums, search and examination charges, survey
costs and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the
Mortgage Policies.

[SIGNATURE PAGES FOLLOW]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

COMMSCOPE, INC. By:  

/s/ Mark A. Olson

  Name:   Mark A. Olson   Title:   Executive Vice President COMMSCOPE HOLDING
COMPANY, INC. By:  

/s/ Frank B. Wyatt, II

  Name:   Frank B. Wyatt, II   Title:   Senior Vice President, General Counsel
and Secretary

 

Signature Page to Amendment Agreement



--------------------------------------------------------------------------------

COMMSCOPE, INC. OF NORTH CAROLINA ALLEN TELECOM LLC ANDREW LLC ANDREW SYSTEMS
INC. CABLE TRANSPORT, INC. CONNECTIVITY SOLUTIONS MANUFACTURING, LLC VEXTRA
TECHNOLOGIES, LLC

REDWOOD SYSTEMS, INC.,

as Subsidiary Guarantors

By:  

/s/ Frank B. Wyatt, II

  Name:   Frank B. Wyatt, II   Title:   Senior Vice President

 

Signature Page to Amendment Agreement



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,   as Arranger and Sole Book Runner By:  

/s/ Varun Rastogi

  Name:   Varun Rastogi   Title:   Vice President

 

Signature Page to Amendment Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Administrative Agent By:  

/s/ Robert D. Bryant

  Name:   Robert D. Bryant   Title:   Vice President

 

Signature Page to Amendment Agreement



--------------------------------------------------------------------------------

The undersigned Tranche 2 Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows (check ONE option):

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the existing Tranche
2 Term Loan held by such Lender (after giving effect to the Prepayment) into
Tranche 3 Term Loans and Tranche 4 Term Loans on a pro rata basis (or such other
basis as determined by the Arranger).

Post-Closing Settlement Option

 

  ¨ to have its existing Tranche 2 Term Loans repaid on the Amendment and
Restatement Date and purchase by assignment (a) $         aggregate principal
amount of the Tranche 3 Term Loans from the Additional Tranche 3 Lender and/or
(b) $         aggregate principal amount of the Tranche 4 Term Loans from the
Additional Tranche 4 Lender, it being understood that the final amounts of such
allocation, if any, will be determined in the sole discretion of the Arranger.
The sum of amounts in this selection cannot exceed the aggregate principal
amount of your Original Term Loans as of the date hereof. The Arranger will
adjust all amounts ratably to take account of the Prepayment.

 

 

  , as a Tranche 3 Lender (type name of the legal entity)   By:  

 

  Name:     Title:   [If a second signature is necessary:   By:  

 

  Name:     Title:]  

 

  , as a Tranche 4 Lender (type name of the legal entity)   By:  

 

    Name:     Title:  



--------------------------------------------------------------------------------

[If a second signature is necessary: By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

Additional Tranche 3 Term Loan

Commitment: $        

 

 

  , as an Additional Tranche 3 Lender   By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Additional Tranche 4 Term Loan

Commitment: $        

 

 

  , as an Additional Tranche 4 Lender   By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  